Citation Nr: 1122964	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  09 48 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than March 26, 2007, for the award of a separate 20 percent evaluation for right lower extremity radiculopathy.

2.  Entitlement to an effective date earlier than March 26, 2007, for award of a separate 20 percent evaluation for left lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Roger Stanfield, Attorney at Law


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from October 1981 to January 1982 and from September 1983 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision the RO granted service connection for right and left lower extremity radiculopathy and assigned each a 20 percent evaluation effective from September 20, 2008.  By rating decision in December 2010, the RO determined that clear and unmistakable error in the assignments of the effective date for right and left lower extremity radiculopathy was made in the February 2009 rating decision.  With regard to service connection for right lower extremity radiculopathy, a 10 percent evaluation was assigned effective May 18, 2006 (date of claim for low back pain); and an evaluation of 20 percent each was assigned from March 26, 2007 for right and left lower extremity radiculopathy.  As a an effective date earlier than March 26, 2007 is possible the claims of entitlement to earlier effective dates remain before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

On May 18, 2006, VA received the Veteran's claim for an increased evaluation for his service-connected low back disability, and a preponderance of the evidence reflects that he had right and left lower extremity radiculopathy as secondary to the service-connected low back disability at that time. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 18, 2006, for the award of a separate 20 percent evaluation for right lower extremity radiculopathy are met.  38 U.S.C.A. §§ 1110, 1131, 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010). 

2.  The criteria for an effective date of May 18, 2006, for the award of a separate 20 percent evaluation for left lower extremity radiculopathy are met.  38 U.S.C.A. §§ 1110, 1131, 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, (West 2002); 38 C.F.R. § 3.159 (2010).  Here, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in June 2006, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He was also asked to submit evidence and/or information in his possession to the RO.   

In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in July 2008.  

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records, VA treatment records, and Social Security Administration records.  Further, the veteran submitted private treatment records and written statements, and was provided an opportunity to set forth his contentions during the hearing before an Acting Veterans Law Judge in March 2008.  Next, a specific VA medical opinion pertinent to the issue on appeal was obtained in September 2008.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Finally, because the Board is taking action favorable to the Veteran by granting an earlier effective date for the claims on appeal, a decision at this point poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II.  Effective Dates

The effective date of an award of increased compensation shall be the earliest as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2)(West 2002); 38 C.F.R. § 3.400(o) (2010); Harper v. Brown, 10 Vet. App. 125 (1997).  

The Veteran contends that the effective date for the award of compensation for his radiculopathy and left lower extremity radiculopathy should be May 18, 2006, the date he filed his claim for an increased rating for his service-connected low back disability; and the Board agrees.  

On review, the evidence reveals that the Veteran is service-connected for low back pain with degenerative disc disease with a 20 percent disability evaluation from March 2001.  In December 2008, the Board awarded separate 20 percent disability evaluations for the Veteran's radiculopathy of each lower extremity as secondary to the service-connected low back disability.  One of the bases for the Board's decision was that complaints and findings of lower extremity radiculopathy were initially shown on the September 20, 2008 VA examination.  Following the Board's decision, in February 2009, the RO issued a rating decision awarding separate 20 percent evaluations for right and left lower extremity radiculopathy, effective from September 20, 2008.  However, in a December 2010 rating decision the RO found clear and unmistakable error in the effective date of September 20, 2008 and assigned an effective date of March 26, 2007 for each lower extremity based on the evidence of record, which showed neurological evaluation findings of radicular pain to both extremities.  

On May 18, 2006 the RO received the Veteran's claim for an increased evaluation in excess of the 20 percent assigned for the service-connected low back disability.  Evidence submitted in support of the Veteran's claim for increase includes a January 2005 MRI [magnetic resonance imaging], which revealed L5/S1 posterior disc bulge superimposed on the central disc protrusion with annular tear, which cause impingement upon the traversing S1 nerve roots bilaterally, related to mild facet degenerative changes.  It was noted in a September 2005 VA outpatient clinic note that the Veteran was being seen for a follow-up for chronic low back pain.  Following examination, the assessment was history of chronic low back pain with radiation, radiographic findings of severe degenerative disc diagnosis at L-5/S-1, posterior disc bulge at L-4/L-5 and L-5/S1.

In a July 2006 VA pain clinic consult report, it was noted that the Veteran came to the clinic with complaints of low back and right lower extremity pain.  The Veteran reported that his symptoms started in 1985, after an injury sustained in service.  He stated that initially the pain was localized in the lumbar area, but it gradually worsened and four years ago he started experiencing right lower extremity pain radiating from his low back, down to the lateral aspect of his leg to the foot.  The diagnosis was chronic low back pain with radicular pain due to degenerative changes.  Neurology clinic follow-up in September 2006 shows the Veteran was seen with chronic lumbar pain radiating into both lower extremities, the right being worse than the left.  Following examination, the assessment was chronic back pain with right and left radicular pain.

At his March 2008 Board video conference for his increased rating claim for his service-connected low back disability, the Veteran testified that he experiences pain in both legs, with the left being worse than the right.  Hearing Transcript (Tr.), p. 3.  He reported that he had been having problems with his back and legs since 1985 or 1986.  Tr., p. 15.

After having reviewed the evidence of record, and after affording the Veteran the benefit of the doubt, the Board finds that an effective date earlier than March 26, 2007, for awarding separate 20 percent evaluations for right and left lower extremity radiculopathy is warranted.  In this respect, the Board finds that the January 2005 MRI findings and VA treatment records dated in July and September 2006 show the Veteran has bilateral radiculopathy and had it at the time he filed his claim for an increased evaluation for his service-connected low back disability that was received at the RO May 18, 2006.  Further, his testimony that he has radiating pain in both legs is credible because it is supported by the documentary evidence, which shows MRI findings of impingement upon the traversing S1 nerve roots bilaterally in January 2005, which was prior to him filing his claim for an increase for his service-connected low back disability.  

Accordingly, and because it has already been established that bilateral lower extremity radiculopathy is secondary to the service-connected low back disability, it is the Board's conclusion that the legal criteria for the assignment of an effective date of May 18, 2006 for bilateral lower extremity radiculopathy have been satisfied.

Finally, the preponderance of the evidence is against the assignment of any earlier date.  The record shows that the Veteran filed his claim for an increase disability rating for his service-connected low back disability in May 2006.  It is not suggested in the record or claimed by the Veteran that an increase in the disability occurred within one year prior to the Veteran filing the claim for an increased rating.  In fact, it is claimed that the radiculopathy had been present for years prior to the claim.  Accordingly, the date of receipt of the claim is the earliest date for the assignment of the separate 20 percent ratings for radiculopathy of the lower extremities.  


ORDER

An effective date of May 18, 2006, for awarding a separate 20 percent evaluation for right lower extremity radiculopathy is allowed.  

An effective date of May 18, 2006, for awarding a separate 20 percent evaluation for left lower extremity radiculopathy is allowed.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


